Title: Thomas Jefferson and Eli Alexander to William D. Meriwether and Martin Dawson, 7 March 1810
From: Jefferson, Thomas,Alexander, Eli
To: Dawson, Martin,Meriwether, William D.


          
            
              Gentlemen
               
                     Monticello 
                     Mar. 7. 10.
            
               
		   
		  A difference of opinion having arisen between the subscribers as to the construction of the words of a lease we wish to settle it amicably by a reference to persons in whose judgment & impartiality we have unqualified confidence. it is of yourselves we ask the favor to become our arbitrators, and to your award we agree mutually to submit. we are sorry to add that the question cannot be understood or decided but on a view of the ground. can you then make it convenient to meet us at Shadwell at 10. aclock tomorrow morning? it may take perhaps two hours to ride over the ground, after which you can take the papers and decide at your convenience. the advance of the season, &
			 the grounds being to be put into culture by the one or the other party has obliged us to propose so short a day. your favor herein will greatly oblige Gentlemen
                  
               
            
              Your most obedient servants
              
                
                  
                  Th: Jefferson
                
                
                  
                  Eli Alexander
                
              
            
          
          
            P.S. mr Alexander being called away before this letter could be written authorised the subscriber to put his name to this letter.
          
        